 



STOCK REDEMPTION AND RELEASE AGREEMENT

Dated as of November 21, 2017

 

This Stock Redemption and Release Agreement (this “Agreement”), dated as of the
date first set forth above (the “Effective Date”), is entered into by and
between (i) Eight Dragons Company, a Nevada corporation (the “Company”) and (ii)
Trident capX Corporation (“Trident”). Each of the Company and Trident may be
referred to herein individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Trident is the owner of the 9,710,295 shares (the “Shares”) of common
stock, par value $0.0001 per share, of the Company (the “Common Stock”);

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Trident desires
to sell, and the Company desires to purchase and redeem, all of the Trident’s
rights, title, and interest in and to Shares as further described herein; and

 

WHEREAS, in connection with the redemption of the Shares, the Parties shall
undertake such further actions as set forth herein.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

 

1. Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, Trident shall sell, assign, transfer, convey, and deliver to the
Company, and the Company shall accept, redeem and purchase, the Shares and any
and all rights in the Shares to which Trident is entitled, and by doing so
Trident shall be deemed to have assigned all of Trident’s rights, titles and
interest in and to the Shares to the Company.

 

2. Consideration. The Shares shall be redeemed by the Company for total
consideration of $1.00, the receipt of which Trident hereby acknowledges.

 

3. Closing; Deliveries; Additional Actions.

 

  3.1. Closing. The purchase and sale of the Shares (the “Closing”) shall be
held on the date hereof.         3.2. Deliveries at Closing. At the Closing,
Trident shall deliver to the Company one or more stock certificates evidencing
the Shares, duly endorsed in blank or accompanied by stock powers duly executed
in blank in the form as attached hereto as Exhibit A, or other instruments of
transfer in form and substance reasonably satisfactory to the Company and such
other documents as may be required under applicable law or reasonably requested
by the Company.

 

4. Representations and Warranties of the Trident. Trident represents and
warrants to the Company as set forth below.

 

  4.1. Right and Title to Shares. Trident legally and beneficially owns the
Shares and no other party has any rights therein or thereto. There are no liens
or other encumbrances of any kind on the Shares and Trident has the sole right
to dispose of the Shares. There are no outstanding options, warrants or other
similar agreements with respect to the Shares.

 

1

 

 



  4.2. Organization and Standing. Trident is an entity, duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to own its properties and
conduct its business as it is now being conducted. The nature of the business
and the character of the properties Trident owns or leases do not make licensing
or qualification of Trident as a foreign entity necessary under the laws of any
other jurisdiction, except to the extent such licensing or qualification have
already been obtained.         4.3. Due Authority; No Violation. Trident has all
requisite rights and authority or the capacity to execute, deliver and perform
its obligations under this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary action on the part of Trident, and
no other proceedings on the part of Trident are necessary to authorize the
execution, delivery and performance of this Agreement or the transactions
contemplated hereby or thereby on the part of Trident. The execution, delivery
and performance of this Agreement will not (x) violate, conflict with, or result
in the breach, acceleration, default or termination of, or otherwise give any
other contracting party the right to terminate, accelerate, modify or cancel any
of the terms, provisions, or conditions of any material agreement or instrument
to which Trident is a party or by which it or its assets may be bound or (y)
constitute a violation of any material applicable law, rule or regulation, or of
any judgment, order, injunctive award or decree of any governmental authority
applicable to Trident or (z) conflict with, result in the breach or termination
of any provision of, or constitute a default under (in each case whether with or
without the giving of notice or the lapse of time, or both) Trident’s
organizational or operating documents or any order, judgment, arbitration award,
or decree to which such Trident is a party or by which it or any of its assets
or properties are bound.         4.4. Approvals. No approval, authority, or
consent of or filing by Trident with, or notification to, any governmental
authority, is necessary to authorize the execution and delivery of this
Agreement or the consummation of the transactions contemplated herein.        
4.5. Enforceability. This Agreement has been duly executed and delivered by
Trident and, assuming that this Agreement constitutes the legal, valid and
binding obligation of the Company, constitutes the legal, valid, and binding
obligation of Trident, enforceable against Trident in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and other similar laws of general application affecting enforcement
of creditors’ rights generally.

 

5. Representations and Warranties of the Company. The Company represents and
warrants to Trident as set forth below.

 

  5.1. Organization and Standing. The Company is duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has all
requisite power and authority to own its properties and conduct its business as
it is now being conducted. The nature of the business and the character of the
properties the Company owns or leases do not make licensing or qualification of
the Company as a foreign entity necessary under the laws of any other
jurisdiction, except to the extent such licensing or qualification have already
been obtained.         5.2. Due Authority; No Violation. The Company has all
requisite rights and authority or the capacity to execute, deliver and perform
its obligations under this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by all necessary action on the part of the Company,
and no other proceedings on the part of the Company are necessary to authorize
the execution, delivery and performance of this Agreement or the transactions
contemplated hereby or thereby on the part of the Company. The execution,
delivery and performance of this Agreement will not (x) violate, conflict with,
or result in the breach, acceleration, default or termination of, or otherwise
give any other contracting party the right to terminate, accelerate, modify or
cancel any of the terms, provisions, or conditions of any material agreement or
instrument to which the Company is a party or by which it or its assets may be
bound or (y) constitute a violation of any material applicable law, rule or
regulation, or of any judgment, order, injunctive award or decree of any
governmental authority applicable to the Company or (z) conflict with, result in
the breach or termination of any provision of, or constitute a default under (in
each case whether with or without the giving of notice or the lapse of time, or
both) the Company’s organizational documents, or any order, judgment,
arbitration award, or decree to which such the Company is a party or by which it
or any of its assets or properties are bound.

 

2

 

 



  5.3. Approvals. No approval, authority, or consent of or filing by the Company
with, or notification to, any governmental authority, is necessary to authorize
the execution and delivery of this Agreement or the consummation of the
transactions contemplated herein.         5.4. Enforceability. This Agreement
has been duly executed and delivered by the Company and, assuming that this
Agreement constitutes the legal, valid and binding obligation of Trident,
constitutes the legal, valid, and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally.

 

6. Release of Claims.

 

  6.1. Company Release. Effective as of the Effective Date, the Company, for
itself and its Affiliates, and each of their respective predecessors,
successors, assigns, heirs, representatives, and agents and for all related
parties, and all persons acting by, through, under or in concert with any of
them in both their official and personal capacities (collectively, the “Company
Parties”) hereby irrevocably, unconditionally and forever release, discharge and
remise Trident and its Affiliates (whether an Affiliate as of the Effective Date
or later), and their respective predecessors, successors, assigns, heirs,
representatives, and agents and for all related parties and all persons acting
by, through, under or in concert with any of them in both their official and
personal capacities (collectively, the “Trident Parties”), from all claims of
any type and all manner of action and actions, cause and causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions, claims and demands
whatsoever, in law or in equity, known or unknown, that any Company Party may
have now or may have in the future, against any of the Trident Parties to the
extent that those claims arose, may have arisen, or are based on events which
occurred at any point in the past up to and including the Effective Date
(collectively, the “Company Released Claims”). The Company represents and
warrants that no Company Released Claim released herein has been assigned,
expressly, impliedly, or by operation of law, and that all Company Released
Claims released herein are owned by the Company, which has the respective sole
authority to release them. The Company agrees that it shall forever refrain and
forebear from commencing, instituting or prosecuting any lawsuit action or
proceeding, judicial, administrative or otherwise collect or enforce any Company
Released Claim which is released and discharged herein. For purposes hereof, an
“Affiliate” of a Party shall be any Party that controls, is controlled by, or is
under common control with, the subject Party.         6.2. Trident Release.
Effective as of the Effective Date, Trident, for itself and the other Trident
Parties, hereby irrevocably, unconditionally and forever releases, discharges
and remises each Company Party, from all claims of any type and all manner of
action and actions, cause and causes of action, suits, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
executions, claims and demands whatsoever, in law or in equity, known or
unknown, that any Trident Party may have now or may have in the future, against
any of the Company Parties to the extent that those claims arose, may have
arisen, or are based on events which occurred at any point in the past up to and
including the Effective Date (collectively, the “Trident Released Claims”).
Trident represents and warrants that no Trident Released Claim released herein
has been assigned, expressly, impliedly, or by operation of law, and that all
Trident Released Claims released herein are owned by Trident, who has the sole
authority to release them. Trident agrees that it shall forever refrain and
forebear from commencing, instituting or prosecuting any lawsuit action or
proceeding, judicial, administrative or otherwise collect or enforce any Trident
Released Claim which is released and discharged herein.

 

3

 

 



7. Covenant Not to File a Claim and Indemnification.

 

  7.1. Company. Each of the Company Parties agrees not to file for themselves or
on behalf of any other parties, any claim, charge, complaint, action, or cause
of action against any Trident Party related to the Company Released Claims, and
further agrees to indemnify and save harmless such Trident Parties from and
against any and all losses, including, without limitation, the cost of defense
and legal fees, occurring as a result of any claims, charges, complaints,
actions, or causes of action made or brought by any such Company Party against
any Trident Party in violation of the terms and conditions of this Agreement. In
the event that any Company Party brings a suit against any Trident Party in
violation of this covenant, the Company agrees to pay any and all costs of the
Trident Parties, including attorneys’ fees, incurred by such Trident Parties in
challenging such action. Any Trident Party is an intended third-party
beneficiary of this Agreement.         7.2. Trident. Each of the Trident Parties
agrees not to file for themselves or on behalf of any other parties, any claim,
charge, complaint, action, or cause of action against any Company Party related
to the Trident Released Claims, and further agrees to indemnify and save
harmless such Company Parties from and against any and all losses, including,
without limitation, the cost of defense and legal fees, occurring as a result of
any claims, charges, complaints, actions, or causes of action made or brought by
any such Trident Party against any Company Party in violation of the terms and
conditions of this Agreement. In the event that any Trident Party brings a suit
against any Company Party in violation of this covenant, Trident agrees to pay
any and all costs of the Company Parties, including attorneys’ fees, incurred by
such Company Parties in challenging such action. Any Company Party is an
intended third-party beneficiary of this Agreement.

 

8. Affirmations.

 

  8.1. Company. Each Company Party affirms that it has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against any
Trident Party in any forum or form and should any such charge or action be filed
by any Company Party or by any other person or entity on any Company Party’s
behalf involving matters covered by Section 6.1, the Company agrees to promptly
give the agency or court having jurisdiction a copy of this Agreement and inform
them that any such claims any such Company Party might otherwise have had are
now settled.         8.2. Trident. Each Trident Party affirms that it has not
filed, caused to be filed, or presently is a party to any claim, complaint, or
action against any Company Party in any forum or form and should any such charge
or action be filed by any Trident Party or by any other person or entity on any
Trident Party’s behalf involving matters covered by Section 6.2, Trident agrees
to promptly give the agency or court having jurisdiction a copy of this
Agreement and inform them that any such claims any such Trident Party might
otherwise have had are now settled.         8.3. Compromise. This is a
compromise and settlement of potential or actual disputed claims and is made
solely for the purpose of avoiding the uncertainty, expense, and inconvenience
of future litigation. Neither this Agreement nor the furnishing of any
consideration concurrently with the execution hereof shall be deemed or
construed at any time or for any purpose as an admission by any Party of any
liability or obligation of any kind. Any such liability or wrongdoing is
expressly denied. The Parties hereto acknowledge that this Agreement was reached
after good faith settlement negotiations and after each Party had an opportunity
to consult legal counsel. This Agreement extends to, and is for the benefit of,
the Parties, their respective successors, assigns and agents and anyone claiming
by, through or under the Parties hereto.

 

4

 

 

9. Additional Agreements.

 

  9.1. This Agreement shall be effective upon its execution by each of the
Parties hereto.         9.2. Each of the Parties hereto shall execute such
documents and perform such further acts as may be reasonably required to carry
out the provisions hereof and the actions contemplated hereby.         9.3. No
Party shall, and each Party shall cause their respective Affiliates not to, in
each case, whether directly or indirectly, for itself or through or on behalf of
any other Party not to, make any disparaging comments (or induce or encourage
others to make disparaging comments) about any other Party or its officers,
directors, shareholders, employees and agents, or their respective operations,
financial condition, prospects, products or services.

 

10. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the Parties at the addresses set forth below (or to such other address that may
be designated by the receiving Party from time to time in accordance with this
Section). All Notices shall be delivered by personal delivery, nationally
recognized overnight courier (with all fees pre-paid), e-mail of a PDF document
(with confirmation of transmission) or certified or registered mail (in each
case, return receipt requested, postage prepaid). Except as otherwise provided
in this Agreement, a Notice is effective only (a) upon receipt by the receiving
Party, and (b) if the Party giving the Notice has complied with the requirements
of this Section 11.

 

If to the Company:

 

Eight Dragons Company

Attn: Una Taylor

100 SE 2nd Street, Suite 2000

Miami, FL 33131

Email: una.taylor@8drg.com

 

With a copy, which shall not constitute notice, to:

 

John Cacomanolis

Legal & Compliance, LLC

330 Clematis Street, Suite 217

West Palm Beach, FL. 33401

Email: jcacomanolis@legalandcompliance.com

 

If to Trident, to the notice address as set forth on the signature page hereof.

 

11. Governing Law and Interpretation. This Agreement shall be governed and
controlled by and in accordance with the laws of the State of Nevada without
regard to its conflict of laws provisions. Venue for any action brought to
enforce the terms of this Agreement or for breach thereof shall lie exclusively
in the state and federal courts located in Palm Beach County, Florida. Should
any provision of this Agreement be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement in full force and effect.
The Parties affirm that this Agreement is the product of negotiation and agree
that it shall not be construed against any Party on the basis of sole
authorship. The Parties agree that the successful Party in any suit related to
this Agreement (as determined by the applicable court(s)) shall be entitled to
recover its reasonable attorneys’ fees and expenses related thereto, including
attorneys’ fees and costs incident to an appeal.

 

5

 

 



12. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT HE OR IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THE PERFORMANCE THEREOF
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
12.     13. Specific Performance. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed by them in accordance with the terms hereof or were otherwise breached
and that each Party shall be entitled to an injunction or injunctions, specific
performance and other equitable relief to prevent breaches of the provisions
hereof and to enforce specifically the terms and provisions hereof, without the
proof of actual damages, in addition to any other remedy to which they are
entitled at law or in equity. Each Party agrees to waive any requirement for the
security or posting of any bond in connection with any such equitable remedy,
and agrees that it will not oppose the granting of an injunction, specific
performance or other equitable relief on the basis that (a) any other Party has
an adequate remedy at law, or (b) an award of specific performance is not an
appropriate remedy for any reason at law or equity. Each of the Parties
acknowledges and agrees that the remedy at law available to the other Party for
breach of any Party’s obligations under this Agreement would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, each Party acknowledges, consents and
agrees that, in addition to any other rights or remedies that any Party may have
at law, in equity or under this Agreement, upon adequate proof of a violation by
any other Party of any provision of this Agreement, the first Party will be
entitled to seek immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage or requirement to post a bond.     14. Entire Agreement;
Severability. This Agreement and the exhibits attached hereto sets forth the
entire agreement between the Parties with respect to the subject matter hereof
and fully supersedes any prior agreements or understandings between the Parties
with respect to the subject matter hereof. The Parties acknowledge that each has
not relied on any representations, promises, or agreements of any kind made to
the other in connection with each Party’s decision to accept this Agreement,
except for those set forth in this Agreement. If any provision of this Agreement
is held to be illegal, invalid, or unenforceable under present or future laws
effective during the term hereof, the provision shall be fully severable and
this Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision were never a part hereof; and the remaining provisions
hereof shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance herefrom. The
Parties have participated in the drafting and negotiation of this Agreement and
if an ambiguity or question of interpretation should arise, this Agreement shall
be construed as if drafted jointly by the Parties thereto and no presumption of
burden of proof shall arise favoring or burdening any Party by virtue of the
authorship of any provision in this Agreement.     15. Amendment. This Agreement
may not be modified, altered or changed except upon express written consent of
all Parties wherein specific reference is made to this Agreement.     16.
Headings. The headings contained in this Agreement are intended solely for
convenience and shall not affect the rights of the Parties to this Agreement.

 

6

 

 



17. Waiver. Waiver of any term or condition of this Agreement by any Party shall
only be effective if in writing and shall not be construed as a waiver of any
subsequent breach or failure of the same term or condition, or a waiver of any
other term or condition of this Agreement.     18. Binding Effect; Assignment.
This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their permitted successors and assigns. No Party to this
Agreement may assign or delegate, by operation of law or otherwise, all or any
portion of its rights, obligations or liabilities under this Agreement without
the prior written consent of the other Party to this Agreement, which any such
Party may withhold in its absolute discretion. Any purported assignment without
such prior written consents shall be void.     19. No Third-Party Beneficiaries.
Other than as specifically set forth herein, nothing in this Agreement shall
confer any rights, remedies or claims upon any person or entity not a Party or a
permitted assignee of a Party to this Agreement.     20. Further Assurances.
From time to time, whether at or following the Closing, each Party shall make
reasonable commercial efforts to take, or cause to be taken, all actions, and to
do, or cause to be done, all things reasonably necessary, proper or advisable,
including as required by applicable laws, to consummate and make effective as
promptly as practicable the transactions contemplated by this Agreement.     21.
Expenses. Except as expressly provided herein, all costs and expenses incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the Party incurring such costs and expenses.     22. Counterparts.
This Agreement may be signed in any number of counterparts with the same effect
as if the signatures to each counterpart were upon a single instrument, and all
such counterparts together shall be deemed an original of this Agreement.

 

[Remainder of page intentionally left blank – Signature pages follow]

 

7

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

  Eight Dragons Company       By: /s/ Una Taylor   Name: Una Taylor   Title:
Chief Executive Officer           Trident capX Corporation       By: /s/ Marcus
Dukes   Name: Marcus Dukes   Title:       Address for Notices:                 
                         

 

8

 

 

Exhibit A

 

IRREVOCABLE STOCK POWER

Eight Dragons Company

 

FOR VALUABLE CONSIDERATION, the receipt of which is hereby acknowledged, Trident
capX Corporation (“Seller”) hereby assigns, transfers, and conveys to Eight
Dragons Company, a Nevada corporation (the “Company”), all of Seller’s right,
title, and interest in and to 9,710,295 shares of common stock, par value
US$0.0001 per share, of the Company, represented by Certificate No.
__________________ [N/A if uncertificated] and hereby irrevocably appoints the
Una Taylor, the Chief Executive Officer of the Company, as Seller’s
attorney-in-fact to transfer said shares on the books of the Company, with full
power of substitution in the premises.

 

Date: _______________________, 2017

 

Trident capX Corporation       By:           Name:           Title:
               

 

9

 

 

